DETAILED ACTION
Applicant's amendments and remarks, filed 3/7/22, are fully acknowledged by the Examiner. Currently, claims 1-5, 7-10 and 20-22 are pending with claim 6 canceled, and claims 1 and 20 amended. The following is a complete response to the 3/7/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kallel (US 2009/0157068).
Regarding claim 1, Kallel teaches an apparatus for use with a blood vessel of a subject (par. [0006] intravenously introduced catheter), the apparatus comprising: a longitudinal member (54), having a distal portion that is transluminally advanceable into the blood vessel (par. [0006] moved through blood vessel);
a plurality of electrodes disposed on the distal portion of the longitudinal member (58 and 36), such that a first electrode (58) of the plurality of electrodes is disposed distally along the longitudinal member from a second electrode of the plurality of electrodes (indentations 118 for electrodes 58 and 36); and a controller (circuitry as in par. [0028]), comprising:
circuitry electrically connected to the electrodes via the longitudinal member (par. [0028]), and
an actuator (104), mechanically connected to the longitudinal member (connected to 54 directly to move 104), and configured to move the longitudinal member in discrete incremental movements such that for each incremental movement, (a) before the incremental movement the first electrode is disposed in a starting position (a first detent 118), (b) during each incremental movement the actuator moves second electrode toward the starting position of the first electrode (75 on every section 74 as in par. [0049]), and (c) at the end of each incremental movement the second electrode is stationary at the starting position of the first electrode (each increment moves 1 to 2 such that the position of the ablation element at 1 is moved to the position of electrode of 2). Kallel further teaches the circuitry configured such that the first electrode applies ablative current (36 for ablative current), and the second electrode applies excitatory current (58 as a diagnostic electrode as in par. [0071).
Regarding claim 7, Kallel teaches wherein the circuitry is configured to drive the first electrode to apply ablative current (36 ablative) and to drive the second electrode to apply excitatory current (58 as a diagnostic electrode as in par. [0071)).
Regarding claim 10, Kallel teaches circuitry to drive the first electrode to apply the ablative current independently from driving the excitatory current (separate microwave generator for the electrodes 14 as in par. [0028] and mapping processor for excitatory current for mapping as in par. [0030)).
Regarding claim 20, Kallel teaches a method for the apparatus of claim 1, comprising:
advancing into a blood vessel of a subject (par. [0006] moved through blood vessel) the distal portion of the longitudinal member having the plurality of electrodes disposed thereon (54 and electrodes 58 and 36), such that the first electrode of the plurality of electrodes is disposed at the starting position (36), the first electrode being disposed, along the distal portion, distally to the second electrode of the plurality of electrodes (58); using the controller to drive the first electrode to apply an ablative current (36 for ablative current); using the controller to drive the second electrode to apply an excitatory current (58 for excitatory current for EMG); and subsequently, moving the longitudinal member distally such that the second electrode moves toward the starting position of the first electrode, and stops at the starting position of the first electrode (second electrode moved to the position via the indents and actuator).
Regarding claim 22, Kallel teaches subsequently to the step of moving the longitudinal member: using the controller to drive the first electrode to apply an ablative current to tissue distal to the starting position of the first electrode (controller for 38 for ablating); and using the controller to drive the second electrode to apply an excitatory current to tissue at the starting position of the first electrode (58 for detecting EMG signals). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallel in view of Swanson (US 7,608,072).
Regarding claim 2, Kallel teaches the plurality of electrodes comprises a third electrode and a fourth electrode (electrodes at position 3 and 4 respectively), the third electrode is disposed distally along the longitudinal member from the fourth electrode (electrodes at position 3 and 4 are disposed distally),
While Kallel teaches one electrode movable relative to the other electrodes (36 moves relative to 58), Kallel does not teach the actuator is configured to move the longitudinal member in incremental movements such that for each incremental movement, (a) before the incremental movement the third electrode is disposed in a starting position, (b) during each incremental movement the actuator moves fourth electrode toward the starting position of the third electrode, and (c) at the end of each incremental movement the fourth electrode is stationary at the starting position of the third electrode. However, Swanson teaches electrodes that are longitudinally placed from each other for ablation (electrodes 110) or sensing (electrodes 112 for stimulation).
It would have been obvious to one of ordinary skill in the art to modify Kallel with multiple ablation electrodes movable longitudinally together. By adjusting 36 such that it comprises multiple ablation electrodes of Swanson, multiple lesions may be formed every movement, rather than 1 at a time as in Figs. 7a-d of Swanson, which would allow for faster treatment. This would result in multiple ablation electrodes moving to the position of positioning electrodes.
Regarding claim 3, Kallel teaches wherein:
the plurality of electrodes comprises a third electrode and a fourth electrode (electrodes at position 3 and 4 respectively),
the third electrode is disposed distally along the longitudinal member from the fourth electrode (electrodes at position 3 and 4 are disposed distally), and
the actuator is configured to move the longitudinal member in incremental movements such that for each incremental movement, (a) before the incremental movement the third electrode is disposed in a starting position, (b) during each incremental movement the actuator moves fourth electrode toward the starting position of the third electrode, and (c) at the end of each incremental movement the fourth electrode is stationary at the starting position of the third electrode, wherein the circuitry is configured to, after each incremental movement, drive the first and third electrodes to apply ablative current, and to drive the second and fourth electrodes to apply excitatory current.
However, Swanson teaches electrodes that are longitudinally placed from each other for ablation (electrodes 110) or sensing (electrodes 112 for stimulation).
It would have been obvious to one of ordinary skill in the art to modify Kallel with multiple ablation electrodes movable longitudinally together. By adjusting 36 such that it comprises multiple ablation electrodes of Swanson, multiple lesions may be formed every movement, rather than 1 at a time as in Figs. 7a-d of Swanson, which would allow for faster treatment. This would result in multiple ablation electrodes moving to the position of positioning electrodes.
Claim 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallel in view of Wang (US 7,608,072).
Regarding claim 4, Kallel does not teach wherein the distal portion of the longitudinal member has an operational shape in which it is curved to define a helix, the plurality of electrodes is distributed in a helical arrangement along the distal portion of the longitudinal member, and the actuator is configured to move the second electrode into the starting position of the first electrode by advancing and rotating the longitudinal member.
However, Wang teaches a helical electrode shape that is distributed along a longitudinal member that rotates to treat tissue (par. [0097]).
It would have been obvious to one of ordinary skill in the art to modify the shape of the device to be helical, depending on the tissue to be treated, and to rotate the longitudinal member, in order to get a circumferential treatment of the target tissue.
Regarding claim 21, Kallel is silent wherein the distal portion of the longitudinal member has an operational shape in which it is curved to define a helix, the plurality of electrodes are distributed in a helical arrangement along the distal portion of the longitudinal member, and the step of moving the longitudinal member distally comprises moving the longitudinal member distally and rotating at least the distal portion of the longitudinal member such that the second electrode moves toward the starting position of the first electrode, and stops at the starting position of the first electrode.
However, Wang teaches a helical electrode shape that is distributed along a longitudinal member that rotates to treat tissue (par. [0097)).
It would have been obvious to one of ordinary skill in the art to modify the shape of the device to be helical, depending on the tissue to be treated, and to rotate the longitudinal member, in order to get a circumferential treatment of the target tissue.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallel in view of Schecter (US 2013/0321262).
Regarding claim 5, Kallel does not teach the actuator comprises a servomotor.
However, Schecter teaches surgical instruments with a longitudinal movement using a servomotor to move a distal end of a device in a longitudinal direction (par. [0074]).
It would have been obvious to one of ordinary skill in the art to modify Kallel with the servomotor of Schecter, as a way of automating longitudinal movement rather than manually moving the actuator.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallel in view of Jenson (US 2018/0168720).
Regarding claim 8, Kallel is silent wherein the circuitry to configure the ablative current to have a frequency of 450-550 kHz, instead teaching a microwave generator. Kallel however does suggest alternate ablative energy sources may be used (par. [0028]).
Jenson teaches ablative current at 500 kHz for ablation of tissue (par. [0016)]).
It would have been obvious to one of ordinary skill in the art to use ablating electrodes at the frequency of Jenson, for ablating.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallel in view of Kafiluddi (US 2018/0303536).
Regarding claim 9, Kallel does not explicitly teach the excitatory current frequency. However, Kafiluddi teaches EMG recordings from stimulating electrodes of 50-100 Hz (par. [0049]). It would have been obvious to one of ordinary skill in the art to use stimulating electrodes at the frequency of Kalifuddi, for EMG recordings.
Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. Applicant argues on pages 8-9 that Kallel does not teach second electrode stationary at the starting position of the first electrode. However, the position that Examiner is considering is along the longitudinal positioning, where the electrodes are at position 1, 2, etc. in terms of the position indicator. Examiner suggests amending to reflect that the positioning is not just a longitudinal position, but the same lateral location as well. 
Applicant further argues on pages 9-10 that the electrodes 58 to not use excitatory current. However, at least in par. [0076] with a pulse on diagnostic electrodes to record activity.
Applicant further argues on pages 10 the spacing of the indentations are a distance equal to the length of the ablative element 36 as in par. [0072], and the movement of electrodes equal to the length of the ablative element as in par. [0064]. This would result in spacings where the second position detecting electrode moves to a starting position of the ablative electrode.
Applicant’s remaining arguments are dependent on arguments addressed above and are not persuasive for the same reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794